Citation Nr: 1415312	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sleep apnea disability.

2.  Entitlement to service connection for a sleep apnea disability.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1985.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen a claim for service connection for a sleep apnea disability on the basis that new and material evidence had not been received.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in April 2013.  A transcript of his hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, the RO confirmed and continued the previous denial of service connection for a sleep apnea disability. 

2.  Evidence received since the September 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep apnea disability.

3.  Resolving doubt in favor of the Veteran, his sleep apnea disability is shown to be etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a sleep apnea disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Service connection for a sleep apnea disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to reopen and grant the claim for service connection for a sleep apnea disability; the Board finds that all notification and development actions needed to fairly adjudicate these claims has been accomplished.

I.  New and Material Evidence

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in February 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2007 denial of service connection for a sleep apnea disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In an April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a sleep apnea disability on the basis that there was no evidence of a current chronic sleep apnea disability.

The Veteran did not appeal the April 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in March 2007.

In a September 2007 rating decision, the RO reopened the decision and then confirmed and continued the denial of service connection for sleep apnea on the basis that there was no evidence linking the Veteran's sleep apnea disability to his service.  

The Veteran did not appeal the September 2007 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in February 2010.

Evidence received since the September 2007 decision includes a July 2011 correspondence from a private physician in which he opined that it was likely that the Veteran had obstructive sleep apnea while in the military.  

The prior denial of service connection for a sleep apnea disability was based on a lack of evidence of a link between the disability and the Veteran's service.  The July 2011 physician's opinion specifically related the Veteran's sleep apnea disability to his military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a sleep apnea disability, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he has a current sleep apnea disability as a result of service.  


Service treatment records demonstrate in-service complaints of sleep difficulty and snoring.  Notably, a November 1998 treatment note indicated that the Veteran had loud snoring for the past 15 years.  The snoring often required the Veteran's wife to sleep on the couch as a result.  A physical examination revealed a large uvula.

The Veteran underwent a VA examination in October 2004.  The examiner noted that the Veteran had heroic snoring and breathing problems with an onset of the 1980's.  He was diagnosed with a deviated septum and had corrective surgery in 2001 which included an uvulectomy.  The surgery did not help his breathing problems.  The functional impairment was an inability to sleep due to waking himself at night.  It was noted that sleep apnea was diagnosed by the Army Womack Hospital.  However, the examiner indicated that for the Veteran's heroic snoring, breathing and sleeping problems, there was no current diagnosis because there was no pathology to render a diagnosis.

A June 2007 private treatment report noted that the Veteran came in for a follow up sleep study.  The diagnosis was obstructive sleep apnea.

In an August 2007 letter, a VA physician noted that the claims file revealed a long history of snoring.  However, there was no mention of excessive daytime sleepiness, falling asleep while driving or napping.  The claims file also revealed that the snoring problem had largely resolved following his uvulectomy and oral surgery.  The physician saw no other documentation of any problem with the symptoms suggestive of obstructive sleep apnea up until the time of the Veteran's discharge from service.  The physician concluded that "in the absence of better documentation, I cannot state that the Veteran's obstructive sleep apnea, which was diagnosed in March 2007, began during the Veteran's service time without resort to unfounded speculation".

In a November 2009 letter, a private physician noted that the Veteran underwent an uvulectomy as well as a septoplasty.  He was also noted to snore loudly and have excessive sleepiness and reports of symptoms consistent with obstructive sleep apnea during his military service.  Based on the fact that obstructive sleep apnea typically had an insidious onset and that his weight was not dramatically different from the time of his diagnosis in 2007 to when he had his surgeries, it was highly likely that he did have obstructive sleep apnea while he was in the military.

In a July 2011 letter, the private physician who provided a medical opinion in November 2009 noted that he had access to the Veteran's military medical records and subsequent medical records.  After a review of these records, the physician again opined that it was likely that the Veteran had obstructive sleep apnea while in the military.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted. 

There is a current diagnosis of obstructive sleep apnea; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current sleep apnea that is related to service.  

As noted above, the Veteran's service treatment records demonstrate that he presented with complaints and received treatment for snoring and sleep difficulties.

In November 2009 and July 2011, a private physician also concluded that it was likely that the Veteran had obstructive sleep apnea while in the military. 

Although an August 2007 VA physician concluded that it would be resorting to mere speculation to determine whether or not the Veteran's the Veteran's obstructive sleep apnea, which was diagnosed in March 2007, began during the Veteran's service, it is clear that the examiner did find that the Veteran had snoring issues in service.  Moreover, the Board notes that there is no contrary medical evidence of record that indicates that the Veteran's sleep apnea disability was not incurred in service.   

For these reasons, the Board concludes that there is at least an approximate balance of positive and negative evidence.

Therefore, having resolved doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship is satisfied and a grant of service connection for sleep apnea is warranted.

A remand for an additional VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep apnea disability, is reopened. 

Entitlement to service connection for a sleep apnea disability is granted.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


